Sognier, Judge.
Appellant was tried for the offense of wilful abandonment of an illegitimate child. The jury found that appellant was the father of the child but was not guilty of abandonment of the child. Appellant made a motion to correct verdict and/or judgment of the court on the ground that the jury verdict was inconsistent. The motion was denied, and appellant contends the trial court erred by denying his motion.
Appellant argues that it was inconsistent to find that appellant was the father of the child in question, but was not guilty of the criminal charge of wilfully abandoning the child. We do not agree.
While we do not have a transcript of the trial itself, the hearing on the motion indicates that prior to, and during, his trial appellant denied being the father of the minor, illegitimate child. Since appellant did not believe he was the father of the child, but blood tests presented at trial proved otherwise, we find nothing inconsistent with a verdict finding that appellant was the father, but had not wilfully abandoned the child. Further, since wilful abandonment of a dependent child is a criminal offense (OCGA § 19-10-1 (Code Ann. § 74-9902)) and appellant was acquitted, there is nothing for us to review. White v. State, 160 Ga. App. 857 (288 SE2d 574) (1982).

Appeal dismissed.


Quillian, P. J., and Pope, J., concur.